PER CURIAM.
We agree with the petitioner that the probate court departed from the essential requirements of law when it permitted contingent creditors to take pre-judgment discovery in aid of execution. See In re Estate of Shaw, 340 So.2d 491 (Fla. 3d DCA 1976). The caveats filed by the respondents pursuant to section 731.110, Florida Statutes (1983), are ample protection of their interests. See Gomez v. Jackson Memorial Hospital, 309 So.2d 564 (Fla. 3d DCA 1975). We, therefore, grant certiorari and quash the order denying petitioner’s motions for protective orders. We decline to review, however, the orders denying the petitioner’s motions for summary judgment. See, e.g., Harte v. Palm Beach Biltmore Condominium Association, Inc., 436 So.2d 444 (Fla. 4th DCA 1983); Vanco Construction, Inc. v. Nucor Corp., 378 So.2d 116 (Fla. 5th DCA 1980).
Certiorari granted; order denying petitioner’s motions for protective orders quashed.